DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 6th, 2022 has been entered. 
Claims 1, 5, 9-11, 15, and 18-20 have been amended. 
Claims 1, 3, 5-11, 13, and 15-20 remain pending in the application. 
Claims 2, 4, 12, and 14 have been cancelled.
Applicant’s amendments to the specification and drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on November 5th, 2021. As such, these objections have been withdrawn.
Response to Arguments
Applicant's arguments filed February 6th, 2022 have been fully considered but they are not persuasive. have been fully considered but they are not persuasive.
In regards to claim 1, the applicant argues that:
The prior art fails to disclose or suggest at least the following features of amended claim 1: 
launching, by one or more computing devices, a full- duplex listening state of the electronic device in a predetermined period of time in response to that the electronic device enters the music mode, in which in the full- duplex listening state, a voice recording device of the electronic device and a voice playing device of the electronic device are turned on; exiting, by the one or more 

In amended claim 1, when the electronic device enters the music mode, the full- duplex listening state of the electronic device is launched in the predetermined period of time automatically, and after the predetermined period of time, the full-duplex listening state of the electronic device exits automatically again.

However, in Kim, the voice recognition service is activated based on the wake-up word detection. See paragraphs [0174] and [0175] which are reproduced below:

[0174] Referring to FIG. 7, in operation 701, the processor 4890 of 
the electronic device 400 may detect a wake-up word. According to an embodiment, the electronic device 400 may recognize the wake-up word through a microphone, on the basis of a first processor (e.g., a wake-up processing unit, a wake-up engine} for recognizing the wake-up word. [0175] In operation 703, the processor 480 may activate a voice recognition service. For example, the processor 486 may wake up in response to wake-up word detection. According to an embodiment, the electronic device 400 may wake up a second processor (e.g.. a follow-up command recognizing unit, a voice recognition engine, a service control circuit, etc.) on the basis of the wake-up word detection of the first processor (e.g., the wake-up engine}. According to various embodiments, the processor 480 may initiate voice recognition based on user’s utterance, in response to the wake-up. 10

Therefore, the manner of activating the voice recognition service in Kim is different from the manner of launching the full-duplex listening state of the computer device. Kim fails to teach “launching, by one or more computing devices, a full-duplex listening state of the electronic device in a predetermined period of time in response to that the electronic device enters the music mode, in which in the full-duplex listening state, a voice recording device of the electronic device and a voice playing device of the electronic device are turned on” and “exiting, by the one or more computing devices, the full-duplex listening state after the predetermined period of time.” The secondary references cannot remedy the aforementioned deficiencies of Kim.
While it is true that the voice recognition service in Kim is activated based on the wake-up word, the activation of the voice recognition service is not the activation of the full-duplex listening state, as the device has not yet necessarily activated the music mode. As the applicant notes in the amended claims, “in the full-duplex listening state, a voice recording device of the electronic device and a voice playing device of the electronic device are turned on”. That is, the full-duplex listening state is launched only when both the music mode and the voice recognition service are active at the same time.
Kim teaches that the voice recognition service may be activated after a wake-up word is detected (Figure 7, elements 701 and 703). However, Kim also teaches the processing of a first task based on first voice information, and then detecting a second voice information without requiring a further wake-up word (Paragraph 181 lines 2-8: Kim explicitly teaches an embodiment wherein an additional wake-up word is unnecessary before the second voice information). Therefore, the full-duplex listening state is not launched in response to the wake-up word, but is instead launched in response to the activation of the music mode – it is at this time that both the music mode is active (i.e. the voice 
In regards to claim 11, claim 11 has been amended in a manner similar to claim 1 and is therefore rejected on similar grounds.
In regards to claim 20, claim 20 has been amended in a manner similar to claim 1 and is therefore rejected on similar grounds.
With respect to the dependent claims under 35 U.S.C. 102 and 35 U.S.C. 103, no further arguments are provided. Hence, the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 10-11, 13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (hereinafter "Kim", U.S. Patent Application 2020/0051554).
In regards to claim 1, Kim teaches:
A voice control method for an electronic device (Paragraph 11, lines 1-4), comprising:
Receiving a first command (Paragraph 176, lines 1-7: The device processes a first task (i.e. command) based on a first voice information; the voice information being based on a user’s 
Entering a music mode in response to the first command (Paragraph 186, lines 8-9 and Paragraph 185, lines 4-9: Kim describes a device capable of listening for and processing voice commands from a user while simultaneously performing other tasks; in Paragraph 176, lines 7-10, Kim teaches that music playback may be one such task. The processing of the music playback is construed as “entering a music mode”);
Launching, by one or more computing devices (Paragraph 11, lines 1-4: the processor coupled to the memory constitutes a computing device), a full-duplex listening state (Paragraph 186, lines 8-9 and Paragraph 185, lines 4-9: Kim describes a device capable of listening for and processing voice commands from a user while simultaneously performing other tasks; in Paragraph 176, lines 7-10, Kim teaches that music playback may be one such task.) of the electronic device in a predetermined period of time (Paragraph 177, lines 2-4: Kim teaches that the device is capable of starting the activation wait time in parallel with the first task processing), in response to that the electronic device enters the music mode in which in the full-duplex listening state, a voice recording device of the electronic device and a voice playing device of the electronic device are turned on (Paragraph 181, lines 2-8: Kim teaches that the device listens for new voice information without an additional wake-up word during the activation wait time before a timeout occurs. Thus, after the device taught by Kim enters a music mode, in response, the device may enter a state where it both plays music and listens for new voice information; i.e. a full-duplex listening state);

Executing, by the one or more computing devices (Paragraph 11, lines 1-4), the user command in a case that the user command is relevant to the music mode (Paragraph 185, lines 1-4: Kim teaches the execution of a second voice command if it is determined that it is associated with the first task, where such a first task may be a music playback mode.); and
Exiting, by the one or more computing devices (Paragraph 11, lines 1-4), the full-duplex listening state after the predetermined period of time (Paragraph 178, lines 1-5 and Paragraph 179, lines 1-3: Kim describes a deactivation of the voice recognition service after a timeout occurs, which occurs after a predetermined period of time. Also see Fig. 7, elements 707, 709, 711, and 715).

In regards to claim 3, Kim teaches all the elements of claim 1 as above, as well as further teaching the discarding, by the one or more computing devices (Paragraph 11, lines 1-4), of the user command in a case that the user command is irrelevant to the music mode (Paragraph 189, lines 1-6).
In regards to claim 5,  
In regards to claim 6, Kim teaches all the elements of claim 1 as above, as well as further teaching the displaying, by the one or more computing devices (Fig. 13, 400; corresponds to Fig. 4, 400, 450, 480: the electronic device described here contains a processor and a memory, which constitutes a computing device. It should additionally be noted that, while the figures mentioned here refer to Figures 4 and 13, and the elements of claim 1 were directed to Figure 7, these elements are separate aspects of the invention, and are thus construed to be intended to be a part of a single embodiment), of the user command on a display screen of the electronic device (Paragraph 287, lines 3-7).
In regards to claim 10, Kim teaches all the elements of claim 1 as above, as well as further teaching that the predetermined period of time could range from 20 seconds to 40 seconds (Paragraph 177, lines 10-12: Examples list several times that are wider than the claimed range (10 seconds, 60 seconds), but can also fall within it (30 seconds)).
In regards to claim 11, claim 11 is a device claim corresponding to the method of claim 1 above. In addition to the elements of claim 1, Kim also teaches:
A computer device (Paragraph 11, lines 1-4; An electronic device with a processor and a memory constitute a computer device) comprising:
A processor (Paragraph 11, lines 1-4); and
A memory (Paragraph 11, lines 1-4),
Wherein the processor is configured to read executable program codes stored in the memory to run programs corresponding to the executable program codes, to implement a voice control method comprising the elements of claim 1 (Paragraph 11, lines 4-13).
In regards to claim 13, claim 13 is a device claim corresponding to the method of claim 3 above.
In regards to claim 15, claim 15 is a device claim corresponding to the method of claim 5 above.
In regards to claim 16, claim 16 is a device claim corresponding to the method of claim 6 above.
In regards to claim 19
In regards to claim 20, claim 20 is a device claim corresponding to the method of claim 1 above. In addition to the elements of claim 1, Kim also teaches:
A non-transitory computer readable storage medium storing computer programs (Paragraph 13, lines 1-3) wherein the programs are executed by a processor (Paragraph 13, lines 3-4) to implement a voice control method comprising the elements of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sankaranarasimhan et al. (hereinafter "Sankaranarasimhan", U.S. Patent Application 2017/0010765).
In regards to claim 7, Kim teaches all the elements of claim 6 as above. However, Kim does not teach displaying the user command with a first color in the case that the user command is relevant to the music mode, or displaying the user command with a second color in a case that the user command is irrelevant to the music mode, wherein the first color is darker than the second color.
Sankaranarasimhan teaches displaying of a user command with a first color (Paragraph 41, lines 15-17: Card availability can be conveyed in different manners, such as using different colors in the card button) in the case that the user command is relevant to the music mode (Paragraph 40, lines 20-22: Sankaranarasimhan describes a music mode as a potential state of the device) and displaying the user command with a second color in a case that the user command is irrelevant to the music mode, wherein the first color is darker than the second color (Paragraph 41, lines 3-20: Sankaranarasimhan teaches the displaying of a user input differently depending on the current state of the device, such as graying out or dimming a button corresponding to a user command if the card is unavailable – that is, irrelevant to the current state - while rendering a different color for commands that are available – that is, relevant to the current state. In such a scenario, the color for the available user command could be darker than the color for the unavailable one.) 
Sankaranarasimhan teaches that the different appearances of the buttons serve as indicators for the availability of the card (Paragraph 23, lines 10-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Sankaranarasimhan to display relevant user commands in a darker color than irrelevant user commands. 
In regards to claim 17, claim 17 is a device claim corresponding to the method of claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gilson et al. (hereinafter "Gilson", U.S. Patent Application 2020/0243103).
In regards to claim 8, Kim teaches all the elements of claim 1 as above. Kim further teaches:
The collection of current voice information, wherein the current voice information comprises user voice information and currently-played voice information (Paragraph 308, lines 6-10: An example is shown wherein the device is both capable of playing music through a speaker and listening for a user voice command simultaneously. The sound from the speaker may mix with the user voice command while within a room. It should additionally be noted that, while the paragraph mentioned here refers to Figure 17, and the elements of claim 1 were directed to Figure 7, Figure 13 describes an exemplary embodiment while Figure 7 describes a general aspect and are thus construed to be intended to be a part of a single embodiment); and
Recognizing the user voice information to acquire the user command (Fig 7, elements 701, 703, 705).
However, Kim does not teach: 
Acquiring the currently played voice information of the electronic device; nor
Separating the user voice information from the current voice information according to the currently played voice information.
Gilson teaches:
Acquiring the currently played voice information of the electronic device (Paragraphs 23-25: 
Gilson teaches that unwanted interference from a speaker can be filtered from an input sound signal through the use of an Acoustic Echo Canceller. The Acoustic Echo Canceller would need to 
Separating the user voice information from the current voice information according to the currently played voice information (Paragraph 30, lines 17-25: Gilson discusses how the user voice information (“voice command”) is separated from the currently played voiced information (“audio data from the computing device”); Also see Paragraph 28, lines 15-18: Such audio data may include the speaker output from a television, which often includes music; Also see Paragraph 23, lines 9-10: Such audio data may originate from the speaker of a hands-free device; the instant invention may be one example of such a hands-free device). 
As stated above, Gilson teaches that these steps are necessary for filtering unwanted interference from a speaker (Paragraphs 23-25). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Gilson to acquire the currently played voice information of the electronic device and separate the user voice information from the current voice information according to the currently played voice information in order to filter out unwanted interference from the speaker of the electronic device.
In regards to claim 18, claim 18 is a device claim corresponding to the method of claim 8 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Heck (U.S. Patent 7203652 B1).
In regards to claim 9, Kim teaches all the elements of claim 1 as above. Kim further teaches:
The collection of current voice information, wherein the current voice information comprises user voice information and currently-played voice information (Paragraph 308, lines 6-10: The device is both capable of playing music through a speaker and listening for a user voice command simultaneously. The sound from the speaker may mix with the user voice command while within a room. It should 
Recognizing the user voice information to acquire the user command (Fig 7, elements 701, 703, 705).
However, Kim does not teach extracting the user voice information from the current voice information according to pre-input voiceprint features.
Heck teaches extracting the user voice information from the current voice information according to pre-input voiceprint features (Paragraph 23, lines 3-8; also Paragraph 16, lines 1-7. Heck teaches the use of a pre-input voice characteristic model to improve speech recognition in a noisy environment.)
Heck teaches that such a method improves the robustness of speech recognition and helps prevent misinterpretation of user commands (Paragraph 5, lines 7-19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Heck to extract the user voice information from the current voice information according to pre-input voiceprint features in order to improve the robustness of the speech recognition and help prevent misinterpretation of user commands. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/               Examiner, Art Unit 2655     
   
/ANDREW C FLANDERS/               Supervisory Patent Examiner, Art Unit 2655